Blandford, Justice.
This was a bill to enjoin the defendants from erecting a 'bridge across the railroad upon a certain street in the city of Atlanta. At the hearing before the chancellor, many •affidavits were submitted. These affidavits were conflicting, especially upon the question of whether or not damage would accrue to the complainant from the erection of the bridge. The chancellor, under the circumstances, refused to grant an injunction. We think the chancellor did right, and that there was no abuse of his discretion in refusing the injunction. ^
Judgment affirmed.